Citation Nr: 1542628	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  10-30 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a neurological disorder, claimed as neurological spells, and variously diagnosed as migraines and aura.
 
2.  Entitlement to an initial compensable rating for posttraumatic stress disorder (PTSD) for the period prior to August 21, 2012.
 
4.  Entitlement to an initial rating higher than 50 percent for PTSD for the period from August 21, 2012 to February 11, 2015.

5.  Entitlement to an initial rating higher than 70 percent for PTSD for the period from February 12, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to September 1968.

This appeal to the Board of Veterans' Appeals  (Board) arose from rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.  An October 2009 rating decision denied, in pertinent part, entitlement to service connection for neurological spells and PTSD.  The Veteran perfected an appeal of those determinations.

In a January 2011 rating decision, an RO decision review officer granted service connection for PTSD, assigning an initial noncompensable rating, effective September 9, 2010.  The Veteran perfected an appeal with regard to the initial rating assigned.

In a February 2013 rating decision, the RO granted an initial compensable rating of 50 percent, effective August 21, 2012.  

The Veteran appeared at a Board hearing in May 2013 before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the Virtual folder.  See 07/13/2013 Virtual VA entry, Hearing Transcript.

In a January 2014 decision, the Board denied entitlement to a compensable rating for PTSD, prior to August 21, 2012.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Per an April 2015 Memorandum Decision, the Board's decision was vacated and remanded for action consistent with the decision.  See 04/06/2015 VBMS entry, CAVC Decision, Memorandum Decision at 41.

The January 2014 Board remanded the issues of entitlement to service connection for a neurological disorder, claimed as neurological spells, and variously diagnosed as migraines and aura, and entitlement to an initial rating higher than 50 percent for PTSD for the period from August 21, 2012.

In a February 2015 rating decision, the Appeals Management Center (AMC) assigned a 70 percent disability rating to PTSD, effective February 12, 2015.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an initial compensable rating for PTSD for the period prior to August 21, 2012; entitlement to an initial rating higher than 50 percent for PTSD for the period from August 21, 2012 to February 11, 2015; and, entitlement to an initial rating higher than 70 percent for PTSD for the period from February 12, 2015 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record is against a finding that a neurological disorder, claimed as neurological spells, and variously diagnosed as migraines and aura, manifested during service, or that such condition is otherwise related to the Veteran's active service, to include herbicide exposure.



CONCLUSION OF LAW

The criteria for an award of service connection for a neurological disorder, claimed as neurological spells, and variously diagnosed as migraines and aura, have not been met.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The Veteran was sent a letter in August 2008 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal, and the type of information and evidence needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, to include substantial compliance with the January 2014 Board Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran was afforded a VA examination in February 2015 and an etiological opinion was proffered.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The claims file contains the Veteran's service treatment records, VA treatment records, private treatment records, and lay statements and testimony from the Veteran.  The Veteran asserts that he sought treatment at the Charleston VA Medical Center (VAMC) in January 1970 and thereafter for headaches/spells.  See 05/26/2008 VBMS entry, Correspondence.  VA treatment records dated in 1982 and thereafter were associated with the Virtual folder; however, it was determined that no records exist prior to June 16, 1982.  See 02/23/2015 VBMS entry, VA 27-0820 Report of General Information.  No additional evidence has been identified by the Veteran with regard to his claimed neurological disability.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the service connection claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Criteria & Analysis

The Veteran asserts that he has a neurological disorder, claimed as neurological spells, and variously diagnosed as migraines and aura, that is directly due to service and he has suggested that his condition could be due to herbicide exposure during active service in the Republic of Vietnam.  See 09/18/2008 VBMS entry, VA 21-4138 Statement in Support of Claim & 07/08/2009 VBMS entry, Correspondence.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

The second and third Caluza elements may also be satisfied under 38 C.F.R. § 3.303(b), by the submission of (a) evidence that a condition was "noted" during service or during an applicable presumption period; (b) evidence showing post-service continuity of symptomatology; and (c) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488,  495-97 (1998) (overruled on other grounds).


An award of service connection based solely on continuity of symptomatology only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b)).

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007) (overruled on other grounds), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (2014).  The evidence of record reflects that the Veteran had active service in the Republic of Vietnam during the applicable period, thus it is presumed that he was exposed to herbicides during active service.  See 01/08/2009 VBMS entry, Certificate of Release or Discharge from Active Duty, DD Form 214 & 09/18/2008 VBMS entry, Military Personnel Record.  

It is provided that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  These diseases include chloracne or other acneform disease consistent with chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, early-onset peripheral neuropathy, Parkinson' disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010); see 78 Fed. Reg. 173, 54763-66 (September 6, 2013).  

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 67 Fed. Reg. 42,600 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); see also Notice, 74 Fed. Reg. 21,258-21260 (May 7, 2009); see also Notice, 75 Fed. Reg. 32540 (June 8, 2010); see also Notice, 77 Fed. Reg. 47924-28 (August 10, 2012).  

Thus, despite the Veteran's presumed exposure to an herbicide agent, presumptive service connection under 38 C.F.R. § 3.307(a)(6) is not for application, as he does not have a presumptive disability. 

For these reasons, the Board finds that the presumptive regulations regarding exposure to Agent Orange are not applicable in this case.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  Thus, presumptive service connection for neurological spells, variously diagnosed as migraines and aura, due to Agent Orange exposure is not warranted.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

Notwithstanding the foregoing, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155 (1997).

Service treatment records are negative for complaints of or diagnoses of neurological spells, migraines and aura.  The September 1968 Report of Medical Examination conducted for separation purposes reflects that his 'neurologic' system was clinically normal.  See 06/20/1969 VBMS entry, STR-Medical.  

The post-service medical evidence reflects that migraines and aura were diagnosed decades after separation from service.  Specifically, an April 2005 treatment record reflects a diagnosis of migraine headaches (see 01/22/2009 VBMS entry, Medical Treatment Record Non-Government Facility), a December 2008 VA treatment record reflects an assessment of migraine variant, likely, but needs vessels imaged (see 04/15/2009 VBMS entry, Medical Treatment Record - Government Facility at 35), and an April 2009 VA record reflects an assessment of migraine variants vs. aura, responsive to OTCs without signs of cerebrovascular disease (see id. at 2).  This constitutes a period of over 35 years between service separation and diagnoses.  In this regard, evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the Veteran's health and medical treatment during and after military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board also notes that the VA treatment records dated in 1982 and 1983 do not contain any complaints of headaches or "spells" or diagnoses related thereto.  See 02/12/2014 VBMS entries, Medical Treatment Record-Government Facility & VA 10-10 Forms (10-10EZ, 10-10SH, Etc.).

In February 2015, a VA physician reviewed the Virtual folder, conducted an examination of the Veteran, and provided an etiological opinion.  See 02/12/2015 VBMS entry, C&P Exam.  The Veteran stated that he started to experience "spells" a few months after he was released from service in 1968.  He described the spells as seeing blind spots, numbness of lips and fingers, nausea and headaches mostly felt on the temporal areas bilateral.  He claimed that he was seen at the Charleston VAMC for this condition two months after release but the examiner noted that this was not supported on review.  The examiner noted that there are no records of Charleston VAMC visits in the 1960's and 1970s.  Eventually he was worked up extensibly at the Dallas VAMC for his complaints of "spells" and was told initially that they were panic attacks related to stress; however, an official diagnosis of migraines was noted in 2009 from the Dallas VAMC.  

The examiner opined that it is less likely as not that the Veteran's current migraine condition was caused by or related to active service.  The examiner's opinion was based on the current examination, including an interview with the Veteran, and review of service treatment records.  The examiner pointed out that the Veteran had no symptoms, diagnosis or treatment related to any type of headaches during active service.  As per the Veteran himself, headaches did not start until two months after his release and he allegedly went to the Charleston VAMC for this condition, though this contention was not supported by service treatment records and VBMS review.  As per VBMS records, the Veteran was diagnosed with migraine headaches at the Dallas VAMC in 2009.

The Board accepts the February 2015 VA opinion as being the most probative medical evidence on the subject, as it contains detailed rationale for the medical conclusion and is based on sound medical principles.  See Boggs v. West, 11 Vet. App. 334 (1998).  As detailed by the examiner, service treatment records are negative, no treatment records were found for the period he claimed to have sought treatment, and diagnosis was rendered many years after separation from service.  The examiner gave consideration to the lay assertions of the Veteran but concluded that based on a review of the medical records, neurological spells variously diagnosed as migraines and aura, were not due to service.  There is no contrary opinion of record.  The Board also notes that the Veteran has submitted no evidence in support of his lay assertion that his condition could be due to herbicide exposure.  

The Board has considered the Veteran's contention that a relationship exists between his neurological spells, variously diagnosed as migraines and aura, and his service, to include his belief that these disabilities are due to exposure to herbicides in service.  The Veteran, however, is not competent to offer an opinion as to the etiology of his neurological spells, variously diagnosed as migraines and aura, as he does not have the requisite medical expertise.  Indeed, a layperson's ability to render an opinion of etiology is limited to observable, immediate cause-and-effect relationships, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As the Veteran's neurological spells, variously diagnosed as migraines and aura, were not shown in service, and the most probative evidence does not indicate a causal link between any neurological spells and active service, to include herbicide exposure, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection. 

In sum, the Board is compelled to conclude that the preponderance of the evidence is against the Veteran's claim of service connection for neurological spells, and variously diagnosed as migraines and aura.  It follows that the Board is unable to find such a state of approximate balance of the positive evidence to otherwise warrant a favorable decision.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for neurological spells, variously diagnosed as migraines and aura, is denied.


REMAND

In February 2015, the Veteran underwent a VA examination wherein the VA examiner referenced the Veteran's most recent mental health treatment occurring on January 5, 2015.  Unfortunately, these records have not been associated with the Virtual folder, and it is noted that the most recent VA treatment record associated with the Virtual folder is dated on May 2, 2011.  See 05/11/2011 VBMS entry, Medical Treatment Record - Government Facility.  Thus, updated VA treatment records must be associated with the Virtual folder for the period from May 3, 2011.  38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the Virtual folder VA treatment records for the period from May 3, 2011.

2.  After completion of all of the above, the AMC/RO should re-adjudicate the claims on appeal. If the decision remains in any way adverse to the Veteran, he and his representative should be provided with an SSOC.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


